DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend the dependency of claim 11, currently the claim is dependent upon itself. The claim should be dependent upon claim 9 not claim 11, since claim 11 refers to “the first to third variable resistors”. Please fix.

Allowable Subject Matter
Claims 1, 3-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a bio illuminance measuring apparatus as claimed comprising: a circadian lambda filter which passes external light along according to a circadian rhythm sensitivity curve; a visual lambda filter which passes the external light along according more specifically in combination with a photo sensor that senses and converts the external light, which has passed through the circadian lambda filter, into a circadian wavelength signal corresponding to a difference between a circadian wavelength voltage and a dark voltage and senses and converts the external light, which has passed through the visual lambda filter, into a visual wavelength signal corresponding to a difference between a visual wavelength voltage and a dark voltage; and an illuminance calculator which calculates a ratio between the circadian wavelength signal and the visual wavelength signal, calculates a circadian action factor by applying the ratio between the circadian wavelength signal and the visual wavelength signal to a circadian action function which varies according to the visual wavelength signal, and calculates a bio illuminance value of the external light on the basis of the circadian action factor, wherein the illuminance calculator comprises a function storage which stores a plurality of circadian action functions which vary according to each of certain ranges of the visual wavelength signal, wherein the circadian wavelength signal is a first analog signal corresponding to a difference between the circadian wavelength voltage and the dark voltage, and wherein the visual wavelength signal is a second analog signal corresponding to a difference between the visual wavelength voltage and the dark voltage.
Claims 3-9 and 11-14 are allowed because of their dependency on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed March 7, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim and its dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JENNIFER D BENNETT/Examiner, Art Unit 2878